 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARCELINA PERALTA and                            No. 1:15-cv-00263-TLN-JLT
      RIGOBERTO MONJARAZ, individually
12    and on behalf of others similarly situated,
13                       Plaintiffs,                   ORDER
14           v.
15    WONDERFUL CITRUS PACKING LLC,
16                       Defendant.
17

18          This matter is before the Court on Plaintiff Marcelina Peralta and Rigoberto Monjaraz’s
19   (collectively “Plaintiffs”) Motion for Order Granting Class Certification. (ECF No. 39-1.)
20   Defendant Wonderful Citrus Packing, LLC (“Defendant”), opposes Plaintiffs’ motion, (ECF No.
21   41), and Plaintiffs have replied, (ECF No. 42). After carefully considering the parties’ briefing
22   and for the reasons set forth below, the Court hereby DENIES Plaintiffs’ motion, (ECF No. 39).
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                       1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiffs are seasonal field workers who harvested citrus grown at various locations in

 3   Kern County for Defendant between 2013 and the present. (Pls.’ Second Am. Compl., ECF No.

 4   28 at 1–3.) Defendant employs between 80 and 110 farm labor contractors to supply field

 5   workers, such as Plaintiffs. (Pls.’ Mot. To Cert. Class, ECF No. 39-1 at 6.) Plaintiffs allege they

 6   were paid on a piece rate basis, which did not include compensation for non-piece work activities,

 7   such as standby time, rest time, travel time, or reporting time. (ECF No. 28 at 1–2.)

 8          Plaintiffs also allege that “[i]n December 2016, Defendant made safe harbor payments to

 9   all workers who performed piece work on any of its crops, including 27,351 putative class

10   members, pursuant to California Labor Code 226.2(b). (ECF No. 39-1 at 6–7.) Plaintiffs allege

11   the safe harbor payments represented the time period of July 1, 2012 through December 31, 2015,

12   and the total amount of safe harbor payments was $2,325,700.50. (ECF No. 39-1 at 6.)

13          Plaintiffs filed a Class Action Complaint alleging failure to pay minimum wages in

14   violation of California Labor Code Section 1197, unfair competition in violation of California

15   Business and Professions Code Section 17200, failure to provide accurate wage statements in

16   violation of California Labor Code Section 226, and failure to pay all wages upon termination in

17   violation of California Labor Code Sections 201 and 202, and failure to comply with the Migrant

18   and Seasonal Agricultural Workers Protection Act, 29 U.S.C. § 1801, et seq. (“AWPA”). (ECF

19   No. 28 ¶¶ 14, 20, 24, 31, 39, 50, 52.)

20          Plaintiffs now move to certify a class of field workers. (ECF No. 39-1.) Plaintiffs allege
21   there are “at least 28,889 putative class members.” (ECF No. 39-1 at 6.)

22          II.     STANDARD OF LAW

23          Class certification is governed by Federal Rule of Civil Procedure 23 (“Rule 23”).

24   “Parties seeking class certification bear the burden of demonstrating that they have met each of

25   the four requirements of [Rule] 23(a) and at least one of the requirements of Rule 23(b).” Ellis v.

26   Costco Wholesale Corp., 657 F.3d 970, 979–80 (9th Cir. 2011) (citing Zinser v. Accufix Research
27   Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001), amended by 273 F.3d 1266 (9th Cir. 2001)).

28   ///
                                                       2
 1
              Federal law requires a party seeking class certification to establish:
 2
                       the class is so numerous that joinder of all members is impracticable;
 3                     (2) there are questions of law or fact common to the class; (3) the
                       claims or defenses of representative parties are typical of the claims
 4                     or defenses of the class; and (4) the representative parties will fairly
                       and adequately protect the interests of the class.
 5
     Fed. R. Civ. P. 23(a). “The typicality requirement is said to limit the class claims to those fairly
 6
     encompassed by the named plaintiff’s claims.” Gen. Tel. Co. of Nw. v. Equal Employ. Opp.
 7
     Comm’n, 446 U.S. 318, 330, 100 S. Ct. 1698, 1706 (1980)).
 8
              The party must also show the action is maintainable under Rule 23(b)(1)-(3). Fed. R. Civ.
 9
     P. 23(b). Plaintiffs rely solely on Rule 23(b)(3). (ECF No. 39-1 at 10.) Rule 23(b)(3) states:
10
                       [a] class action may be maintained if Rule 23(a) is satisfied and if: .
11                     . . (3) the court finds that the questions of law or fact common to class
                       members predominate over any questions affecting only individual
12                     members, and that a class action is superior to other available
                       methods for fairly and efficiently adjudicating the controversy.
13
              III.     ANALYSIS
14
              Plaintiffs argue all the requirements of Rule 23 are satisfied for the putative class.1 (ECF
15
     No. 39-1 at 5.) Defendant responds that Plaintiffs have not met their burden for class certification
16
     as to several Rule 23 requirements. (Def’s Opp. to Pls.’ Mot. To Cert. Class, ECF No. 41 at 8.)
17
     The Court will address each of the Rule 23 requirements in turn.
18
              1.       Rule 23(a)
19
              Rule 23(a) provides four prerequisites that must be met before a class may be certified.
20
     Fed. R. Civ. P. 23(a). Those prerequisites are commonly referred to as numerosity, commonality,
21
     typicality, and adequacy of representation. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th
22
     Cir. 1998) (citing Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 614, 117 S. Ct. 2231 (1997)).
23

24   1
               Plaintiffs list several putative subclasses: Field Workers Class, Restitution Class, Wage Statement Class, and
     Final Wages Class. (Pls’ Not. of Mot. to Cert. Class, ECF No. 39 at 2.) However, Plaintiffs do not analyze the
25   subclasses separately to ensure each subclass meets the Rule 23 requirements. (ECF No. 39-1.) Instead, Plaintiffs
     apply the Rule 23 framework to all 28,889 putative class members. (ECF No. 39-1 at 7.) “[A] class may be divided
26   into subclasses that are each treated as a subclass under this rule.” Rule 23(c)(5). Each subclass “must independently
     meet the requirements of Rule 23 for the maintenance of a class action.” Betts v. Reliable Collection Agency, Ltd.,
27   659 F.2d 1000, 1005 (9th Cir. 1981)). Because Plaintiffs bear the burden of showing that the Rule 23 requirements
     have been met, the Court will analyze Rule 23 as it applies to the entire putative class, in line with Plaintiffs’ motion,
28   rather than separate subclasses. Id.
                                                                  3
 1                  a. Numerosity

 2          The first Rule 23(a) prerequisite is numerosity. Fed. R. Civ. P. 23(a)(1). The class must

 3   be “so numerous that joinder of all members is impracticable.” Id. The numerosity requirement

 4   does not impose a precise numerical threshold. Gen. Tel. Co. of the Nw, 446 U.S. at 330. Here,

 5   Plaintiffs allege there are at least 28,889 putative class members. (ECF No. 39-1 at 6.) The

 6   parties do not dispute numerosity, and the Court finds the numerosity requirement is met because

 7   the putative class is so numerous that joinder of all its members is impracticable. Staton v.

 8   Boeing Co., 327 F.3d 938, 953 (9th Cir. 2003) (finding numerosity to be satisfied by a 15,000-

 9   member class).

10                  b. Commonality

11          The second Rule 23(a) prerequisite is commonality. Fed. R. Civ. P. 23(a)(2). There must

12   be “questions of law or fact that are common to the class.” Id. Commonality exists when class

13   members’ claims depend upon a common contention that is “capable of classwide resolution—

14   which means that determination of its truth or falsity will resolve an issue that is central to the

15   validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

16   350 (2011). Further, the “rigorous analysis” under Rule 23(a) “sometimes [requires] the court to

17   probe behind the pleadings before coming to rest on the certification question.” Id. at 350–51

18   (quotations omitted.) “[T]he merits of the class members’ substantive claims are often highly

19   relevant when determining whether to certify a class,” and “a district court must consider the

20   merits” if they overlap with Rule 23(a)’s requirements. Ellis, 657 F.3d at 981. As such, a court
21   must resolve any factual disputes “to determine whether there was a common pattern and practice

22   that could affect the class as a whole.” Id. at 983; see also Wang v. Chinese Daily News, Inc.,

23   737 F.3d 538, 544 (9th Cir. 2013); Millan v. Cascade Water Servs., Inc., 310 F.R.D. 593, 604

24   (E.D. Cal. Oct. 8, 2015) (“In the wage and hour context, the inquiry is whether the entire class

25   was injured by the same allegedly unlawful wage and hour practice.”); Burnell v. Swift

26   Transportation Co of Arizona, LLC, No. EDCV10809VAPSPX, 2016 WL 2621616, at *2 (C.D.
27   Cal. May 4, 2016) (stating plaintiffs must show significant proof the employer “had a general

28   policy of not paying minimum wage to its drivers.”).
                                                         4
 1
            Plaintiffs argue that all putative class members’ claims hinge on two common contentions:
 2
     (1) Defendant was a joint employer, and (2) class members were not paid all minimum wages
 3
     owed to them for rest periods and other nonproductive time. (ECF No. 39-1 at 7.) Moreover,
 4
     Plaintiffs argue that Defendant’s safe harbor payments made pursuant to California Labor Section
 5
     226.2(b) (“Section 226.2(b)”) support those contentions. (Pls.’ Reply, ECF No. 42 at 4–7.)
 6
     Plaintiffs argue the fact that Defendant made safe harbor payments “in and of itself” leads to the
 7
     class-wide conclusion that Defendant class members all the minimum wages owed to them for
 8
     rest periods and other nonproductive time. did not pay the putative (ECF No. 42 at 5.)
 9
            Defendant responds that its safe harbor payments are insufficient to demonstrate a policy
10
     or practice that affected the entire putative class. (ECF No. 41 at 16–17.) Defendant argues the
11
     safe harbor payments do not support the contention that Defendant failed to pay the putative class
12
     members all minimum wages owed to them because Defendant made the payments based on an
13
     “arbitrary formula of 4% gross piece rate wages earned” between July 1, 2012 through December
14
     31, 2015, under Section 226.2(b)(1)(B). (ECF No. 41 at 16–17.) Defendant further emphasizes
15
     that it made the safe harbor payments without knowing if any of the recipients were in fact owed
16
     any wages. (ECF No. 41 at 17) (citing Laffite Decl., ECF 41-5 at 2).
17
            It is unclear what, if any, evidentiary value Defendant’s safe harbor payment offers “to
18
     determine whether there was a common pattern and practice that could affect the class as a
19
     whole.” Wang, 737 F.3d at 544. Section 226.2 mandates that employers paying any piece-rate
20
     compensation must also pay an hourly rate of at least the applicable minimum wage for all hours
21
     worked, including compensation for rest and nonproductive time. Cal. Lab. Code § 226.2(a).
22
     Under the safe harbor provision of § 226.2(b), an employer that complies with the statutes
23
     requirements and pays “all amounts due to employees for uncompensated rest/[non-productive]
24
     time for the period of July 1, 2012 to December 31, 2015, may assert an affirmative defense to an
25
     employee’s ‘claim or cause of action’ arising out of such uncompensated rest/[non-productive]
26
     time ‘for time periods prior to and including December 31, 2015.’” Jackpot Harvesting Co. v.
27
     Superior Court, 26 Cal. App. 5th 125, 135 (Ct. App. 2018) (quoting Cal. Lab. Code § 226.2(b)).
28
                                                       5
 1   In other words, the safe harbor provision allows employers to make back-payments to workers for

 2   unpaid rest breaks and other nonproductive time in exchange for an affirmative defense against

 3   liability. Cal. Labor Code § 226.2(b)(1)(B).

 4          Plaintiffs cite a single Northern District of Illinois case to support their argument that safe

 5   harbor payments demonstrate commonality because “[i]t is axiomatic, under federal law, an

 6   affirmative defense necessarily admits to allegation of the complaint.” (ECF No. 39-1 at 13)

 7   (citing Amelio v. Yazoo Mfg. Co., 98 F.R.D. 691, 692 (N.D. Ill. July 29, 1983)). The Amelio

 8   court, however, stated affirmative defenses “generally” — not “necessarily” — admit the matters

 9   in the complaint. Amelio, 98 F.R.D. at 693. Further, the Amelio court discussed those defenses in

10   the context of pleading standards, not class certification. Id. Finally, the Amelio court did not

11   address Section 226.2 or the affirmative defense at issue here. Id. Amelio is not persuasive.

12          Section 226.2 does not state that an employer admits liability by making safe harbor

13   payments. Cal. Lab. Code § 226.2. Rather, part of the purpose of the safe harbor provision is to

14   avoid questions of liability. Cal. Lab. Code § 226.2(b) (“[T]he employer and any other person

15   shall have an affirmative defense to any claim or cause of action . . . based solely on the

16   employer’s failure to timely pay the employee the compensation due for rest and recovery periods

17   and other nonproductive time.”). Although Plaintiffs argue the safe harbor payments definitively

18   show that Defendant failed to pay putative class members all minimum wages owed to them, it is

19   equally possible Defendant made safe harbor payments solely to avoid the uncertainty associated

20   with litigation. The latter alternative says nothing about the actual commonality between putative
21   class members. Defendant’s safe harbor payments alone do not satisfy commonality because

22   those payments do not necessarily demonstrate Defendant engaged in “a common pattern and

23   practice that could affect the class as a whole.” Ellis, 657 F.3d at 983.

24          Plaintiffs’ lack of evidence beyond the safe harbor payments further weakens their

25   argument for commonality. Defendant employs between 80 and 110 Farm Labor Contractors

26   (“FLCs”) who supply and operate crews of field workers. (ECF No. 39-1 at 6.). Both named
27   Plaintiffs worked only on a single crew operated by FLC Camacho. (ECF No. 28 ¶ 19.) Both

28   named Plaintiffs state they “believe” Defendant failed to pay all minimum wages owed to
                                                        6
 1   workers on other crews. (ECF No. 39-2 ¶¶ 3, 5; ECF No 39-3 ¶¶ 3, 5.) In response, Defendant

 2   provides declarations from putative class members on various other crews that contradict

 3   Plaintiffs’ statements. For example, the declarations suggest that FLCs operating other crews did

 4   pay their workers hourly wages for rest breaks and other nonproductive time. (See e.g. Capilla

 5   Decl., ECF No. 41-3, Ex. H at 18 ¶ 3; Chavez Decl., ECF No. 41-3, Ex. I at 25 ¶ 3; Lemus Decl.,

 6   ECF No. 41-3, Ex. K at 38 ¶ 3; Manzo Decl., ECF No. 41-4, Ex. M at 6 ¶ 16; Ortega Decl., ECF

 7   No. 41-4, Ex. N at 12 ¶ 3; Xinol Decl., ECF No. 41-4, Ex. R at 34 ¶ 3.)

 8          Plaintiffs bear the burden of demonstrating that Rule 23(a) requirements have been met.

 9   Ellis, 657 F.3d at 979–80. Rule 23(a)’s commonality requirement depends on “the capacity of a

10   classwide proceeding to generate common answers.” Dukes, 564 U.S. at 350 (quotation omitted).

11   Here, Plaintiffs have not provided sufficient evidence to support their theory that Defendant had a

12   class-wide pattern or practice of failing to pay all minimum wages owed. Indeed, the weight of

13   the proffered evidence contradicts the existence of such a practice, as Defendant provides

14   considerable evidence as to differences that exist among putative class members. Id.

15   (“Dissimilarities within the proposed class are what have the potential to impede the generation of

16   common answers.”); see e.g., Burnell v. Swift Transportation Co of Arizona, LLC, No. ED-cv-

17   10809-VAP-SPX, 2016 WL 2621616, at *5 (C.D. Cal. May 4, 2016) (finding “[p]laintiffs cannot

18   show that Swift had a general policy of preventing drivers from taking meal and rest breaks, and

19   because there is evidence in the record of drivers taking meal and rest breaks without interference

20   . . . [p]laintiffs cannot demonstrate liability in a manner capable of class–wide resolution.”);
21   Garcia v. Sun Pac. Farming Co-op., No. CVF 06-0871 LJO TAG, 2008 WL 2073979, at *12

22   (E.D. Cal. May 14, 2008), aff’d sub nom., 359 F. App’x 724 (9th Cir. 2009) (“The Court finds

23   that due to the conflicting evidence on the very wage and hour violations alleged in the complaint,

24   within and among the various crews, the plaintiffs have not shown commonality.”). Accordingly,

25   the Court finds Plaintiffs have not satisfied Rule 23(a)’s commonality requirement.

26                  c. Typicality
27          The third Rule 23(a) prerequisite is typicality. Fed. R. Civ. P. 23(a)(3). The

28   representative plaintiff’s claims must be “typical of the claims . . . of the class.” Id. The purpose
                                                        7
 1
     of the typicality requirement is to ensure the representative plaintiff and the class members’
 2
     interests are aligned. Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir.
 3
     2010). “Under [Rule 23(a)’s] permissive standards, representative claims are ‘typical’ if they are
 4
     reasonably co-extensive with those of absent class members; they need not be substantially
 5
     identical.” Hanlon, 150 F.3d at 1020. “The test of typicality is whether other members have the
 6
     same or similar injury, whether the action is based on conduct which is not unique to the named
 7
     plaintiffs, and whether other class members have been injured by the same course of conduct.”
 8
     Wolin, 617 F.3d at 1175 (citation omitted). As with the commonality requirement, “[a]
 9
     preliminary inquiry into the merits is sometimes necessary to make a meaningful determination of
10
     class certification issues.” Garcia, 2008 WL 2073979 at *13.
11
            Plaintiffs contend that typicality is satisfied because Plaintiffs “allege the same principal
12
     injuries” suffered by the rest of the class: failure to receive all minimum wages owed. (ECF No.
13
     39-1 at 8.) Defendant argues that Plaintiffs’ claims are not typical of the putative class because
14
     (1) Plaintiffs themselves did not take rest breaks, (2) Plaintiffs accepted safe harbor payments
15
     from Defendant, and (3) Plaintiffs’ claims relating to nonpayment for non-productive time
16
     directly contradicts allegations from other putative class members who were paid for non-
17
     productive time. (ECF No. 41 at 22–24.) This last argument is persuasive and dispositive.
18
            Plaintiffs allege that putative class members did not receive minimum wages for various
19
     compensable non-piece work activities, such as 1) waiting before beginning to work in the field;
20
     2) waiting before being told that there is no work for the day; 3) walking or traveling from one
21
     field to another during a workday; and 4) taking rest periods. (ECF No. 28 at 2.) However,
22
     Plaintiffs do not provide any evidence that “other members have the same or similar injury.”
23
     Wolin, 617 F.3d at 1175. Defendant, on the other hand, provides declarations from putative class
24
     members that directly refute Plaintiffs’ claims. (Capilla Decl., ECF No. 41-3, Ex. H at 18 ¶ 3;
25
     Chavez Decl., ECF No. 41-3, Ex. I at 25 ¶ 3; Lemus Decl., ECF No. 41-3, Ex. K at 38 ¶ 3; Manzo
26
     Decl., ECF No. 41-4, Ex. M at 6 ¶ 16; Ortega Decl., ECF No. 41-4, Ex. N at 12 ¶ 3; Xinol Decl.,
27
     ECF No. 41-4, Ex. R at 34 ¶ 3.) Based on the declarations provided by Defendant and the lack of
28
                                                        8
 1   evidence from Plaintiffs, the failure to receive minimum wages for the aforementioned non-piece

 2   work activities appears to be “unique to the named plaintiffs.” Id.; Garcia, 2008 WL 2073979 at

 3   *13 (finding that class representative’s claims are not typical because there was “significantly

 4   conflicting evidence as to the merits of whether or not the violations occurred” and “violations

 5   did not occur as to some class members.”). Accordingly, the Court finds Plaintiffs have not

 6   satisfied Rule 23(a)’s typicality requirement.

 7                  d. Adequate Representatives

 8          The final Rule 23(a) prerequisite is adequacy of representation. Fed. R. Civ. P. 23(a)(4).

 9   “[T]he representative parties [must] fairly and adequately protect the interests of the class.” Id.

10   In determining whether that requirement is met, the Court asks two questions: (1) do the

11   representative plaintiff and his counsel have any conflicts of interest with other class members

12   and (2) will the representative plaintiff and his counsel prosecute the action vigorously on behalf

13   of the class? Staton, 327 F.3d at 957 (citing Hanlon, 150 F.3d at 1020).

14           Defendant argues that Plaintiffs are not adequate class representatives because of their

15   lack of involvement and because they have not supervised their counsel in any meaningful way.

16   (ECF No. 41 at 24–25) (citing Berger v. Compaq Computer Corp., 257 F.3d 475 (5th Cir. 2001).

17   Berger, however, dealt with securities fraud litigation, which is governed by the Private Securities

18   Litigation Reform Act (“PSLRA”). Berger, 257 F.3d at 483. The Berger court found “the

19   PSLRA raises the standard adequacy threshold” in the securities fraud context. Id. at 483 (“Any

20   lingering uncertainty, with respect to the adequacy standard in securities fraud class actions, has
21   been conclusively resolved by the PSLRA’s requirement that securities class actions be managed

22   by active, able class representatives who are informed and can demonstrate they are directing the

23   litigation.”) The raised standard for adequacy applied in Berger is not applicable here.

24          Plaintiffs argue adequacy is satisfied because they have met both requirements (1) there

25   are no conflicts of interest between Plaintiffs and other class members, and (2) Plaintiffs are

26   willing to prosecute the action vigorously on behalf of the class. (ECF No. 39-1 at 9.) Plaintiffs
27   state they are willing to participate in the litigation and understand the nature of their claims.

28   (Peralta Decl., ECF No. 39-2 ¶¶ 5–6; Monjaraz Decl., ECF No. 39-5 ¶¶ 5–6.) (ECF.) Vegas
                                                         9
 1   Sands, Inc., 244 F.3d at 1162 (“The record indicates clearly that [the class representative]

 2   understands his duties and is currently willing and able to perform them. The Rule does not

 3   require more.”). Plaintiffs also argue they are represented by counsel with substantial class action

 4   experience. (Karasik Decl., ECF No. 39-4 ¶¶ 3–7; Gomez Decl., ECF No. 39-6 ¶¶ 3–5.) “The

 5   competence of counsel seeking to represent a class is also an appropriate consideration under

 6   Rule 23(a)(4).” Local Joint Exec. Bd. of Culinary/Bartender Tr. Fund v. Las Vegas Sands, Inc.,

 7   244 F.3d 1152, 1162 (9th Cir. 2001) (noting plaintiffs’ lawyers were “experienced in class

 8   actions.”). Plaintiffs have met the Rule 23(a) adequacy requirement.

 9          Plaintiffs have not met two requirements under Rule 23(a), commonality and typicality.

10   Accordingly, the Court find Plaintiffs have not satisfied Rule 23(a).

11          2.      Rule 23(b)

12          A proposed class action must also fit within at least one of the three categories of class

13   actions laid out in Rule 23(b). Fed. R. Civ. P. 23(b); Dukes, 564 U.S. at 345. Here, Plaintiff

14   seeks certification solely under Rule 23(b)(3). (ECF No. 39-1 at 10.) Rule 23(b)(3) provides the

15   court may certify a class if the court finds that “the questions of law and fact common to class

16   members predominate over any questions affecting only individual members, and that a class

17   action is superior to other available methods for fairly and efficiently adjudicating the

18   controversy.” Fed. R. Civ. P. 23(b)(3). These requirements are commonly known as

19   predominance and superiority. See Amchem Prod., Inc., 521 U.S. at 615.

20          To meet Rule 23(b)(3)’s requirement for predominance, common questions of law and
21   fact must predominate over individual questions. Fed. R. Civ. P. 23(b)(3). The predominance

22   inquiry assesses whether the proposed class is “sufficiently cohesive to warrant adjudication by

23   representation.” Amchem Prod., Inc., 521 U.S. at 623. “This analysis presumes that the existence

24   of common issues of fact or law have been established pursuant to Rule 23(a)(2),” but it goes a

25   step further and focuses on the relationship between common and individual issues. Hanlon, 150

26   F.3d at 1022. “When common questions present a significant aspect of the case and they can be
27   resolved for all members of the class in a single adjudication, there is clear justification for

28   handling the dispute on a representative rather than on an individual basis.” Id. (citation omitted).
                                                        10
 1          Here, the Court has determined Plaintiffs have not met their burden to satisfy the Rule

 2   23(a) requirements, including commonality. The predominance requirement is even more

 3   stringent than the commonality requirement, and the analysis under Rule 23(b)(3) “presumes that

 4   the existence of common issues of fact or law have been established pursuant to Rule 23(a)(2).”

 5   Hanlon, 150 F.3d at 1022; Amchem Prod., Inc., 521 U.S. at 609. (“Rule 23(a)(2)’s

 6   ‘commonality’ requirement is subsumed under, or superseded by, the more stringent Rule

 7   23(b)(3) requirement that questions common to the class ‘predominate over’ other questions.”)

 8   Because Plaintiffs failed to demonstrate commonality under Rule 23(a), they cannot demonstrate

 9   that common questions predominate under Rule 23(b)(3)’s more stringent standard.

10          Plaintiffs have not met one of Rule 23(b)(3)’s two requirements, predominance, so the

11   Court will not analyze the second requirement, superiority. Accordingly, the Court find Plaintiffs

12   have not satisfied Rule 23(b)(3).

13          IV.     CONCLUSION

14          For the foregoing reasons, the Court hereby DENIES Plaintiffs’ Motion for Class

15   Certification, (ECF No. 39). The parties are hereby ordered to file a Joint Status Report within

16          30 days of this Order.

17   IT IS SO ORDERED.

18     Dated:         January 02, 2019
19

20
21

22                                        Troy L. Nunley
                                          United States District Judge
23

24

25

26
27

28
                                                      11
